COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00222-CV


Elvia Andrade                             §      From the 67th District Court

                                          §      of Tarrant County (067-270860-14)
v.
                                          §      July 30, 2015

Hany Sharaf d/b/a Paul's Donut &          §      Opinion by Justice Gardner
Sub Shop


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Elvia Andrade shall pay all of the costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner_____________
                                          Justice Anne Gardner